 



Contract
between
Membrana GmbH, Öhder Straße 28, 42289 Wuppertal
henceforth “company”
and
Dr. Stefan Geyler, Liefergasse 7, 40213 Düsseldorf
to agree to the following annulment of obligatory relationship
Preamble
The company terminated the employment relationship existing since 01.08.1990 and
in the employment contract of 26.06.1998 with Dr. Geyler through correct
observation of notice period on 26.06.2006, notice being duly served on the same
day and effective as of 30.06.2007. After initiating an unfair dismissal
protection suit now pending under file no. 6 Ca 2283/06 at the Wuppertal
Industrial Tribunal and following comprehensive legal advice, Dr. Geyler has
concluded that he cannot raise any objections to the termination of employment
notice.

1.   The parties agree, that the employment agreement existing between them will
terminate on 30.06.2007 as instigated by the company.   2.   Dr. Geyler has the
right to terminate the employment agreement prematurely before the 30.07.2007 by
serving notice of 14 days to the end of the month. This termination complies
with the expressed wishes of the company.   3.   Owing to the termination of his
employment and the loss of his job Dr. Geyler will receive a redundancy payment
of 185,000.00 € gross (in writing:one hundred and eighty-five thousand euros) to
compensate the loss of status of possession according to §§ 3 no. 9, 34, 24 EstG
as well as in appropriate application of §§ 9, 10,KSchG.   4.   The redundancy
payment according to no. 3 of this agreement increases for every full month of
premature withdrawal from employment according to no. 2 of this agreement by 5,
750,00 € gross. With this payment all claims for compensation for the period of
prohibition of competition have been fulfilled. The prohibition of competition
remains effective until 30.06.2007.   5.   The redundany pay claim is
inheritable and already comes into effect with the signing of this agreement.
The severance pay falls immediately due on the termination of employment.   6.  
On signing this agreement to annul both parties undertake to seek a settlement
within the content of this agreement in the pending action before the Wuppertal
Industrial Tribunal.

 



--------------------------------------------------------------------------------



 



    The final settlement will be made in writing according to § 278 Abs.6 Satz 1
ZPO. The company will pay 50% of the legal costs and lawyer’s fees.   7.   The
company reserves its rights to suspend Dr. Geyler at any time until the
termination of employment from his duties on continued payment of the agreed
emoluments. Due to the special circumstances of redundancy all claims to
holidays up to the termination of employment have been completely fulfilled.
Eventual interim earnings during the period of withdrawal will not be forfeited
to the employer. During his suspension from duties Dr. Geyler is authorized to
use his company phone at the company’s expense for job application activities.  
8.   Dr. Geyler is entitled under the terms of his contract to company pension
benefits. The basis of computation for pension benefit is the current monthly
remuneration of 11,536.00 €. The vested right to future pension payment remains
in effect according to § 1 Abs. 1 BetrAVG. The amount of benefit due can be
obtained from the attached enclosure.   9.   After signing this agreement
Dr. Geyler has the right to give lectures, carry out training activities and
publish at his own cost without having to seek permission from the company.
Earnings from these activities will not be deducted by the company from the
payments promised in this agreement.   10.   Dr. Geyler will receive his interim
testimonial enclosed with this agreement. On termination of employment
Dr. Geyler will receive a final testimonial under that date and corresponding to
the content of the interim testimonial. The company will only give information
corresponding with this testimonial.   11.   Dr. Geyler will return within two
weeks of signing this agreement all documents and objects in his possession but
which belong to the company. Dr. Geyler will purchase the mobile phone Handy
Nokia in his possession on 01.10.2006 without guarantee at the price of 50.00 €
plus VAT. He will take over the existing D2-contract with the phone no.
0172/7051230 on 30.09.2006. Until this time the company will accept monthly
costs to the amount of 100.00 €.   12.   Dr. Geyler undertakes to treat as
confidential all information acquired during his employment by the company,
pertaining to internal procedures, especially business and company secrets, also
beyond the termination of his employment.   13.   Press releases and other
statements to indeterminate circles will only be given after wording agreed by
both parties. This does not include the American company, which reserves its
right to publish the retirement of Dr. Geyler together with the conditions
according to US guidelines.   14.   This agreement finally regulates the
continued employment relationship between the company and Dr. Geyler until
30.06.2007 and termination of this to that or an earlier date according to no. 4
of this agreement. With the fulfillment of obligations from this agreement all
mutual claims by the parties have been settled. There is no reason for a
contractual right of revocation. The general meeting of members will formulate a
vote of

2



--------------------------------------------------------------------------------



 



    formal approval as a supplement to the passing of this agreement according
to § 46 no. 5 GmbHG.   15.   As far as otherwise stated each party pays its own
costs and those of their own advisers in connection with the completion and
execution of this contract.   16.   To ensure the continued and undiminished
claim to unemployment benefit Dr. Geyler is obliged under § 37 b SGB III
immediately on conclusion of this agreement to annul to report in person to the
Employment Office as seeking employment. By giving this information the company
has discharged its duty according to § 2 II 2 SGB III.   17.   Any changes or
supplements to this agreement must be made in writing. In the event of a term
being or becoming invalid, this will not affect the other terms. A legally
acceptable term approximating as much as possible in meaning would replace the
invalid one.

         
Wuppertal, 27 July 2006
      Wuppertal, 27 July 2006
 
       
  /s/ Christian Vogelsang
 
       
 
       
  /s/ Josef Sauer
        /s/ Dr. Stefan Geyler
 
       
Membrana GmbH
      Dr. Stefan Geyler

3